Exhibit 10.1

NETWITNESS ACQUISITION CORP.

2006 EQUITY INCENTIVE PLAN

 

1. Establishment, Purpose and Types of Awards

NetWitness Acquisition Corp., a Delaware corporation (the “Company”), hereby
establishes the NETWITNESS ACQUISITION CORP. 2006 EQUITY INCENTIVE PLAN (the
“Plan”). The purpose of the Plan is to promote the long-term growth and
profitability of the Company by (i) providing key people with incentives to
improve stockholder value and to contribute to the growth and financial success
of the Company through their future services, and (ii) enabling the Company to
attract, retain and reward the best-available persons.

The Plan permits the granting of stock options (including incentive stock
options qualifying under Code section 422 and nonstatutory stock options), stock
appreciation rights, restricted or unrestricted stock awards, phantom stock,
performance awards, other stock-based awards, or any combination of the
foregoing.

 

2. Definitions

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

(a) “Administrator” means the Board or the committee(s) or officer(s) appointed
by the Board that have authority to administer the Plan as provided in Section 3
hereof.

(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with, the Company
(including, but not limited to, joint ventures, limited liability companies, and
partnerships). For this purpose, “control” shall mean ownership of 50% or more
of the total combined voting power or value of all classes of stock or interests
of the entity.

(c) “Award” means any stock option, stock appreciation right, stock award,
phantom stock award, performance award, or other stock-based award.

(d) “Board” means the Board of Directors of the Company.

(e) “Change in Control” means: (i) the acquisition (other than from the Company)
in one or more transactions by any Person, as defined in this Section 2(e), of
the beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of 50% or more of (A) the then
outstanding shares of the securities of the Company, or (B) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Company Voting Stock”); (ii) the
closing of a sale or other conveyance of all or substantially all of the assets
of the Company; or (iii) the effective time of any merger, share exchange,
consolidation, or other business combination involving the Company if
immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock; and provided, however, that a Change in Control shall not
include (x) any consolidation or merger effected exclusively to change the
domicile of the Company, or (y) any transaction or series of transactions
principally for bona fide equity financing purposes in which cash is received by
the Company or indebtedness of the Company is cancelled or converted or a
combination thereof; and provided, however, that for purposes of any Award or
subplan that constitutes a “nonqualified deferred compensation plan,” within the
meaning of Code section 409A, the Administrator, in its discretion, may specify
a different definition of Change in Control in order to comply with the
provisions of Code section 409A. The Board shall have the right to determine
whether multiple sales or exchanges of the voting securities of the Company are
related, and its determination shall be final.

For purposes of this Section 2(e), a “Person” means any individual, entity or
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than: employee benefit plans sponsored
or maintained by the Company and by entities controlled by the Company or an
underwriter of the Common Stock in a registered public offering.

 

1



--------------------------------------------------------------------------------

(f) “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

(g) “Common Stock” means shares of common stock of the Company, par value of
$0.001 per share.

(h) “Fair Market Value” means, with respect to a share of the Company’s Common
Stock for any purpose on a particular date, the value determined by the
Administrator in good faith. However, if the Common Stock is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and
listed for trading on a national exchange or market, “Fair Market Value” means,
as applicable, (i) either the closing price or the average of the high and low
sale price on the relevant date, as determined in the Administrator’s
discretion, quoted on the New York Stock Exchange, the American Stock Exchange,
or the Nasdaq National Market; (ii) the last sale price on the relevant date
quoted on the Nasdaq SmallCap Market; (iii) the average of the high bid and low
asked prices on the relevant date quoted on the Nasdaq OTC Bulletin Board
Service or by the National Quotation Bureau, Inc. or a comparable service as
determined in the Administrator’s discretion; or (iv) if the Common Stock is not
quoted by any of the above, the average of the closing bid and asked prices on
the relevant date furnished by a professional market maker for the Common Stock,
or by such other source, selected by the Administrator. If no public trading of
the Common Stock occurs on the relevant date but the shares are so listed, then
Fair Market Value shall be determined as of the next preceding date on which
trading of the Common Stock does occur. For all purposes under this Plan, the
term “relevant date” as used in this Section 2(h) means either the date as of
which Fair Market Value is to be determined or the next preceding date on which
public trading of the Common Stock occurs, as determined in the Administrator’s
discretion.

(i) “Grant Agreement” means a written document memorializing the terms and
conditions of an Award granted pursuant to the Plan and which shall incorporate
the terms of the Plan.

 

3. Administration

(a) Administration of the Plan. The Plan shall be administered by the Board or
by such committee or committees as may be appointed by the Board from time to
time. To the extent allowed by applicable state law, the Board by resolution may
authorize an officer or officers to grant Awards (other than Stock Awards) to
other officers and employees of the Company and its Affiliates, and, to the
extent of such authorization, such officer or officers shall be the
Administrator.

(b) Powers of the Administrator. The Administrator shall have all the powers
vested in it by the terms of the Plan, such powers to include authority, in its
sole and absolute discretion, to grant Awards under the Plan, prescribe Grant
Agreements evidencing such Awards and establish programs for granting Awards.

The Administrator shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (i) determine the eligible persons to whom, and
the time or times at which Awards shall be granted; (ii) determine the types of
Awards to be granted; (iii) determine the number of shares to be covered by or
used for reference purposes for each Award; (iv) impose such terms, limitations,
restrictions and conditions upon any such Award as the Administrator shall deem
appropriate; (v) modify, amend, extend or renew outstanding Awards, or accept
the surrender of outstanding Awards and substitute new Awards (provided however,
that, except as provided in Section 6 or 7(d) of the Plan, any modification that
would materially adversely affect any outstanding Award shall not be made
without the consent of the holder); (vi) accelerate or otherwise change the time
in which an Award may be exercised or becomes payable and to waive or accelerate
the lapse, in whole or in part, of any restriction or condition with respect to
such Award, including, but not limited to, any restriction or condition with
respect to the vesting or exercisability of an Award following termination of
any grantee’s employment or other relationship with the Company; (vii)

 

2



--------------------------------------------------------------------------------

establish objectives and conditions, if any, for earning Awards and determining
whether Awards will be paid with respect to a performance period; and (viii) for
any purpose, including but not limited to, qualifying for preferred tax
treatment under foreign tax laws or otherwise complying with the regulatory
requirements of local or foreign jurisdictions, to establish, amend, modify,
administer or terminate sub-plans, and prescribe, amend and rescind rules and
regulations relating to such sub-plans.

The Administrator shall have full power and authority, in its sole and absolute
discretion, to administer, construe and interpret the Plan, Grant Agreements and
all other documents relevant to the Plan and Awards issued thereunder, to
establish, amend, rescind and interpret such rules, regulations, agreements,
guidelines and instruments for the administration of the Plan and for the
conduct of its business as the Administrator deems necessary or advisable, and
to correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award in the manner and to the extent the Administrator shall
deem it desirable to carry it into effect.

(c) Non-Uniform Determinations. The Administrator’s determinations under the
Plan (including without limitation, determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the Grant Agreements evidencing such Awards) need not be uniform
and may be made by the Administrator selectively among persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

(d) Limited Liability. To the maximum extent permitted by law, no member of the
Administrator shall be liable for any action taken or decision made in good
faith relating to the Plan or any Award thereunder.

(e) Indemnification. To the maximum extent permitted by law and by the Company’s
charter and by-laws, the members of the Administrator shall be indemnified by
the Company in respect of all their activities under the Plan.

(f) Effect of Administrator’s Decision. All actions taken and decisions and
determinations made by the Administrator on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Administrator’s
sole and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Company, its stockholders, any participants in the Plan
and any other employee, consultant, or director of the Company, and their
respective successors in interest.

 

4. Shares Available for the Plan; Maximum Awards

Subject to adjustments as provided in Section 7(d) of the Plan, the shares of
Common Stock that may be issued with respect to Awards granted under the Plan
shall not exceed an aggregate of One Million Six Hundred Forty-Four Thousand Two
Hundred Thirty-One (1,644,231) shares of Common Stock. The Company shall reserve
such number of shares of Common Stock for Awards under the Plan, subject to
adjustments as provided in Section 7(d) of the Plan. If any Award, or portion of
an Award, under the Plan expires or terminates unexercised, becomes
unexercisable, is settled in cash without delivery of shares of Common Stock, or
is forfeited or otherwise terminated, surrendered or canceled as to any shares,
or if any shares of Common Stock are repurchased by or surrendered to the
Company in connection with any Award (whether or not such surrendered shares
were acquired pursuant to any Award), or if any shares are withheld by the
Company, the shares subject to such Award and the repurchased, surrendered and
withheld shares shall thereafter be available for further Awards under the Plan;
provided, however, that any such shares that are surrendered to or repurchased
or withheld by the Company in connection with any Award or that are otherwise
forfeited after issuance shall not be available for purchase pursuant to
incentive stock options intended to qualify under Code section 422.

 

5. Participation

Participation in the Plan shall be open to all employees, officers, and
directors of, and other individuals providing bona fide services to or for, the
Company, or of any Affiliate of the Company, as may be selected by the
Administrator from time to time. The Administrator may also grant Awards to
individuals in connection with

 

3



--------------------------------------------------------------------------------

hiring, retention or otherwise, prior to the date the individual first performs
services for the Company or an Affiliate, provided that such Awards shall not
become vested or exercisable, and no shares shall be issued to such individual,
prior to the date the individual first commences performance of such services.

 

6. Awards

The Administrator, in its sole discretion, establishes the terms of all Awards
granted under the Plan. Awards may be granted individually or in tandem with
other types of Awards, concurrently with or with respect to outstanding Awards.
All Awards are subject to the terms and conditions provided in the Grant
Agreement. The Administrator may permit or require a recipient of an Award to
defer such individual’s receipt of the payment of cash or the delivery of Common
Stock that would otherwise be due to such individual by virtue of the exercise
of, payment of, or lapse or waiver of restrictions respecting, any Award. If any
such payment deferral is required or permitted, the Administrator shall, in its
sole discretion, establish rules and procedures for such payment deferrals.

(a) Stock Options. The Administrator may from time to time grant to eligible
participants Awards of incentive stock options as that term is defined in Code
section 422 or nonstatutory stock options; provided, however, that Awards of
incentive stock options shall be limited to employees of the Company or of any
current or hereafter existing “parent corporation” or “subsidiary corporation,”
as defined in Code sections 424(e) and (f), respectively, of the Company and any
other individuals who are eligible to receive incentive stock options under the
provisions of Code section 422. Options intended to qualify as incentive stock
options under Code section 422 must have an exercise price at least equal to
Fair Market Value as of the date of grant, but nonstatutory stock options may be
granted with an exercise price less than Fair Market Value. No stock option
shall be an incentive stock option unless so designated by the Administrator at
the time of grant or in the Grant Agreement evidencing such stock option.

(b) Stock Appreciation Rights. The Administrator may from time to time grant to
eligible participants Awards of Stock Appreciation Rights (“SAR”). An SAR
entitles the grantee to receive, subject to the provisions of the Plan and the
Grant Agreement, a payment having an aggregate value equal to the product of
(i) the excess of (A) the Fair Market Value on the exercise date of one share of
Common Stock over (B) the base price per share specified in the Grant Agreement,
times (ii) the number of shares specified by the SAR, or portion thereof, which
is exercised. The base price per share specified in the Grant Agreement shall
not be less than the lower of the Fair Market Value on the grant date or the
exercise price of any tandem stock option Award to which the SAR is related.
Payment by the Company of the amount receivable upon any exercise of an SAR may
be made by the delivery of Common Stock or cash, or any combination of Common
Stock and cash, as determined in the sole discretion of the Administrator. If
upon settlement of the exercise of an SAR a grantee is to receive a portion of
such payment in shares of Common Stock, the number of shares shall be determined
by dividing such portion by the Fair Market Value of a share of Common Stock on
the exercise date. No fractional shares shall be used for such payment and the
Administrator shall determine whether cash shall be given in lieu of such
fractional shares or whether such fractional shares shall be eliminated.

(c) Stock Awards. The Administrator may from time to time grant restricted or
unrestricted stock Awards to eligible participants in such amounts, on such
terms and conditions, and for such consideration, including no consideration or
such minimum consideration as may be required by law, as it shall determine. A
stock Award may be paid in Common Stock, in cash, or in a combination of Common
Stock and cash, as determined in the sole discretion of the Administrator.

(d) Phantom Stock. The Administrator may from time to time grant Awards to
eligible participants denominated in stock-equivalent units (“phantom stock”) in
such amounts and on such terms and conditions as it shall determine. Phantom
stock units granted to a participant shall be credited to a bookkeeping reserve
account solely for accounting purposes and shall not require a segregation of
any of the Company’s assets. An Award of phantom stock may be settled in Common
Stock, in cash, or in a combination of Common Stock and cash, as determined in
the sole discretion of the Administrator. Except as otherwise provided in the
applicable Grant Agreement, the grantee shall not have the rights of a
stockholder with respect to any shares of Common Stock represented by a phantom
stock unit solely as a result of the grant of a phantom stock unit to the
grantee.

 

4



--------------------------------------------------------------------------------

(e) Performance Awards. The Administrator may, in its discretion, grant
performance awards which become payable on account of attainment of one or more
performance goals established by the Administrator. Performance awards may be
paid by the delivery of Common Stock or cash, or any combination of Common Stock
and cash, as determined in the sole discretion of the Administrator. Performance
goals established by the Administrator may be based on the Company’s or an
Affiliate’s operating income or one or more other business criteria selected by
the Administrator that apply to an individual or group of individuals, a
business unit, or the Company or an Affiliate as a whole, over such performance
period as the Administrator may designate.

(f) Other Stock-Based Awards. The Administrator may from time to time grant
other stock-based awards to eligible participants in such amounts, on such terms
and conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine. Other
stock-based awards may be denominated in cash, in Common Stock or other
securities, in stock-equivalent units, in stock appreciation units, in
securities or debentures convertible into Common Stock, or in any combination of
the foregoing and may be paid in Common Stock or other securities, in cash, or
in a combination of Common Stock or other securities and cash, all as determined
in the sole discretion of the Administrator.

 

7. Miscellaneous

(a) Withholding of Taxes. Grantees and holders of Awards shall pay to the
Company or its Affiliate, or make provision satisfactory to the Administrator
for payment of, any taxes required to be withheld in respect of Awards under the
Plan no later than the date of the event creating the tax liability. The Company
or its Affiliate may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to the grantee or holder
of an Award. In the event that payment to the Company or its Affiliate of such
tax obligations is made in shares of Common Stock, such shares shall be valued
at Fair Market Value on the applicable date for such purposes and shall not
exceed in amount the minimum statutory tax withholding obligation.

(b) Loans. To the extent otherwise permitted by law, the Company or its
Affiliate may make or guarantee loans to grantees to assist grantees in
exercising Awards and satisfying any withholding tax obligations.

(c) Transferability. Except as otherwise determined by the Administrator, and in
any event in the case of an incentive stock option or a stock appreciation right
granted with respect to an incentive stock option, no Award granted under the
Plan shall be transferable by a grantee otherwise than by will or the laws of
descent and distribution. Unless otherwise determined by the Administrator in
accord with the provisions of the immediately preceding sentence, an Award may
be exercised during the lifetime of the grantee, only by the grantee or, during
the period the grantee is under a legal disability, by the grantee’s guardian or
legal representative.

(d) Adjustments for Corporate Transactions and Other Events.

 

  (i) Stock Dividend, Stock Split and Reverse Stock Split. In the event of a
stock dividend of, or stock split or reverse stock split affecting, the Common
Stock, (A) the maximum number of shares of such Common Stock as to which Awards
may be granted under this Plan, as provided in Section 4 of the Plan, and
(B) the number of shares covered by and the exercise price and other terms of
outstanding Awards, shall, without further action of the Board, be adjusted to
reflect such event unless the Board determines, at the time it approves such
stock dividend, stock split or reverse stock split, that no such adjustment
shall be made. The Administrator may make adjustments, in its discretion, to
address the treatment of fractional shares and fractional cents that arise with
respect to outstanding Awards as a result of the stock dividend, stock split or
reverse stock split.

 

5



--------------------------------------------------------------------------------

  (ii) Non-Change in Control Transactions. Except with respect to the
transactions set forth in Section 7(d)(i), in the event of any change affecting
the Common Stock, the Company or its capitalization, by reason of a spin-off,
split-up, dividend, recapitalization, merger, consolidation or share exchange,
other than any such change that is part of a transaction resulting in a Change
in Control of the Company, the Administrator, in its discretion and without the
consent of the holders of the Awards, may make (A) appropriate adjustments to
the maximum number and kind of shares reserved for issuance or with respect to
which Awards may be granted under the Plan, as provided in Section 4 of the
Plan; and (B) any adjustments in outstanding Awards, including but not limited
to modifying the number, kind and price of securities subject to Awards.

 

  (iii) Change in Control Transactions. In the event of any transaction
resulting in a Change in Control of the Company, outstanding stock options and
other Awards that are payable in or convertible into Common Stock under this
Plan will terminate upon the effective time of such Change in Control unless
provision is made in connection with the transaction for the continuation or
assumption of such Awards by, or for the substitution of the equivalent awards
of, the surviving or successor entity or a parent thereof. In the event of such
termination, the holders of stock options and other Awards under the Plan will
be permitted, immediately before the Change in Control, to exercise or convert
all portions of such stock options or other Awards under the Plan that are then
exercisable or convertible or which become exercisable or convertible upon or
prior to the effective time of the Change in Control. Notwithstanding any other
provision of the Plan to the contrary, in the event of a Change in Control, the
Administrator may, in its sole discretion, take such actions as it deems
appropriate in connection with such Change in Control to provide for the
acceleration of the exercisability of any or all outstanding stock options or
other Awards, subject to compliance with Section 409A of the Code. If,
immediately before the Change in Control, no stock of the Company is readily
tradeable on an established securities market or otherwise, and the vesting of
an Award or Awards pursuant to this Section 7(d)(iii) would be treated as a
“parachute payment” (as defined in section 280G of the Code), then such Award or
Awards shall not vest unless the requirements of the shareholder approval
exemption of section 280G(b)(5) of the Code have been satisfied with respect to
such Award or Awards.

 

  (iv) Unusual or Nonrecurring Events. The Administrator is authorized to make,
in its discretion and without the consent of holders of Awards, adjustments in
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events affecting the Company, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Administrator determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

(e) Substitution of Awards in Mergers and Acquisitions. Awards may be granted
under the Plan from time to time in substitution for awards held by employees,
officers, consultants or directors of entities who become or are about to become
employees, officers, consultants or directors of the Company or an Affiliate as
the result of a merger or consolidation of the employing entity with the Company
or an Affiliate, or the acquisition by the Company or an Affiliate of the assets
or stock of the employing entity. The terms and conditions of any substitute
Awards so granted may vary from the terms and conditions set forth herein to the
extent that the Administrator deems appropriate at the time of grant to conform
the substitute Awards to the provisions of the awards for which they are
substituted.

 

6



--------------------------------------------------------------------------------

(f) Other Agreements. As a condition precedent to the grant of any Award under
the Plan, the exercise pursuant to such an Award, or to the delivery of
certificates for shares issued pursuant to any Award, the Administrator may
require the grantee or the grantee’s successor or permitted transferee, as the
case may be, to become a party to a stock restriction agreement, stockholders’
agreement, voting trust agreement, voting agreement, right of first refusal
agreement, co-sale agreement, lock-up agreement, or other agreements regarding
the Common Stock of the Company in such form(s) as the Administrator may
determine from time to time in its sole discretion.

(g) Termination, Amendment and Modification of the Plan. The Board may
terminate, amend or modify the Plan or any portion thereof at any time in its
sole discretion, without the consent or approval of any grantee. Except as
otherwise determined by the Board, termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

(h) Non-Guarantee of Employment or Service. Nothing in the Plan or in any Grant
Agreement thereunder shall confer any right on an individual to continue in the
service of the Company or shall interfere in any way with the right of the
Company to terminate such service at any time with or without cause or notice
and whether or not such termination results in (i) the failure of any Award to
vest; (ii) the forfeiture of any unvested or vested portion of any Award; and/or
(iii) any other adverse effect on the individual’s interests under the Plan.

(i) Compliance with Securities Laws; Listing and Registration. If at any time
the Administrator determines that the delivery of Common Stock under the Plan is
or may be unlawful under the laws of any applicable jurisdiction, or Federal,
state or foreign securities laws, the right to exercise an Award or receive
shares of Common Stock pursuant to an Award shall be suspended until the
Administrator determines that such delivery is lawful. The Company shall have no
obligation to effect any registration or qualification of the Common Stock under
Federal, state or foreign laws.

The Company may require that a grantee, as a condition to exercise of an Award,
and as a condition to the delivery of any share certificate, make such written
representations (including representations to the effect that such person will
not dispose of the Common Stock so acquired in violation of Federal, state or
foreign securities laws) and furnish such information as may, in the opinion of
counsel for the Company, be appropriate to permit the Company to issue the
Common Stock in compliance with applicable Federal, state or foreign securities
laws. The stock certificates for any shares of Common Stock issued pursuant to
this Plan may bear a legend restricting transferability of the shares of Common
Stock unless such shares are registered or an exemption from registration is
available under the Securities Act of 1933, as amended, and applicable state or
foreign securities laws.

(j) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a grantee or any other person. To the
extent that any grantee or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company.

(k) Governing Law. The validity, construction and effect of the Plan, of Grant
Agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Administrator relating to the Plan or
such Grant Agreements, and the rights of any and all persons having or claiming
to have any interest therein or thereunder, shall be determined exclusively in
accordance with applicable federal laws and the laws of the Commonwealth of
Virginia, without regard to its conflict of laws principles.

(l) Effective Date; Termination Date. The Plan is effective as of the date on
which the Plan is adopted by the Board, subject to approval of the stockholders
within twelve months before or after such date. No Award shall be granted under
the Plan after the close of business on the day immediately preceding the tenth
anniversary of the effective date of the Plan, or if earlier, the tenth
anniversary of the

 

7



--------------------------------------------------------------------------------

date this Plan is approved by the stockholders. Subject to other applicable
provisions of the Plan, all Awards made under the Plan prior to such termination
of the Plan shall remain in effect until such Awards have been satisfied or
terminated in accordance with the Plan and the terms of such Awards.

PLAN APPROVAL

Date Approved by the Board: October 26, 2006

Date Approved by the Stockholders: October 26, 2006

 

8



--------------------------------------------------------------------------------

APPENDIX A

PROVISIONS FOR CALIFORNIA RESIDENTS

With respect to Awards granted to California residents prior to a public
offering of capital stock of the Company that is effected pursuant to a
registration statement filed with, and declared effective by, the Securities and
Exchange Commission under the Securities Act of 1933, as amended, and only to
the extent required by applicable law, the following provisions shall apply
notwithstanding anything in the Plan or a Grant Agreement to the contrary:

1. Stock appreciation rights Awards under Section 6(b) of the Plan or phantom
stock Awards under Section 6(d) of the Plan, which may be settled in shares of
Company stock, shall not be issued to California residents.

2. With respect to any Award granted in the form of a stock option pursuant to
Section 6(a) of the Plan:

(a) The Award shall provide an exercise price which is not less than 85% of the
Fair Market Value of the underlying security at the time the option is granted,
except that the price shall be not less than 110% of the Fair Market Value in
the case of any person who owns securities possessing more than 10% of the total
combined voting power (as defined in Section 194.5 of the California
Corporations Code) of all classes of securities of the issuer or its parent or
subsidiaries possessing voting power.

(b) The exercise period shall be no more than 120 months from the date the
option is granted.

(c) The options shall be non-transferable other than by will, by the laws of
descent and distribution, or, if and to the extent permitted under the Grant
Agreement, as permitted by Rule 701 of the Securities Act of 1933, as amended
(17 C.F.R. 230.701).

(d) The Award recipient shall have the right to exercise at the rate of at least
20% per year over 5 years from the date the option is granted, subject to
reasonable conditions such as continued employment. However, in the case of an
option granted to officers, directors, managers or consultants of the Company or
the issuer of the underlying security or any of its affiliates, the option may
become fully exercisable, subject to reasonable conditions such as continued
employment, at any time or during any period established by the issuer of the
option or the issuer of the underlying security or any of its affiliates.

(e) Unless employment is terminated for “cause” as defined by applicable law,
the terms of the Plan or Grant Agreement, or a contract of employment, the right
to exercise the option in the event of termination of employment, to the extent
that the Award recipient is entitled to exercise on the date employment
terminates, will be as follows:

(1) At least 6 months from the date of termination if termination was caused by
death or disability.

(2) At least 30 days from the date of termination if termination was caused by
other than death or disability.

3. With respect to an Award, granted pursuant to Section 6(c) of the Plan, that
provides the Award recipient the right to purchase stock:

(a) The Award shall provide a purchase price which is not less than 85% of the
Fair Market Value of the security at the time the Award recipient is granted the
right to purchase securities under the Grant Agreement, or at the time the
purchase is consummated; or, not less than 100% of the Fair Market Value of the
security either at the time the Award recipient is granted the right to purchase
securities under the Grant Agreement, or at the time the purchase is
consummated, in the case of any person who owns securities possessing more than
10% of the total combined voting power (as defined in Section 194.5 of the
California Corporations Code) of all classes of securities of the issuer or its
parent or subsidiaries possessing voting power.

 

A - 1



--------------------------------------------------------------------------------

(b) The Award shall be non-transferable other than by will, by the laws of
descent and distribution, or, if and to the extent permitted under the Grant
Agreement, as permitted by Rule 701 of the Securities Act of 1933, as amended
(17 C.F.R. 230.701).

4. The Plan shall have a termination date of not more than 10 years from the
date the Plan is adopted by the Board or the date the Plan is approved by the
security holders, whichever is earlier.

5. Security holders representing a majority of the Company’s outstanding
securities entitled to vote must approve the Plan within 12 months before or
after the date the Plan is adopted. Any option exercised or any securities
purchased before security holder approval is obtained must be rescinded if
security holder approval is not obtained within 12 months before or after the
Plan is adopted. Such securities shall not be counted in determining whether
such approval is obtained.

6. At the discretion of the Administrator, the Company may reserve to itself
and/or its assignee(s) in the Grant Agreement or any applicable stock
restriction agreement a right to repurchase securities held by an Award
recipient upon such Award recipient’s termination of employment at any time
within 90 days after such Award recipient’s termination date (or in the case of
securities issued upon exercise of an option after the termination date, within
90 days after the date of such exercise) for cash or cancellation of purchase
money indebtedness, at:

(a) no less than the Fair Market Value of such securities as of the date of the
Award recipient’s termination of employment, provided, that such right to
repurchase securities terminates when the Company’s securities have become
publicly traded; or

(b) the Award recipient’s original purchase price, provided, that such right to
repurchase securities at the original purchase price lapses at the rate of at
least 20% of the securities per year over 5 years from the date the option is
granted (without respect to the date the option was exercised or became
exercisable).

The securities held by an officer, director, manager or consultant of the
Company or an affiliate may be subject to additional or greater restrictions.

7. The Company will provide financial statements to each Award recipient
annually during the period such individual has Awards outstanding, or as
otherwise required under Section 260.140.46 of Title 10 of the California Code
of Regulations. Notwithstanding the foregoing, the Company will not be required
to provide such financial statements to Award recipients when issuance is
limited to key employees whose services in connection with the Company assure
them access to equivalent information.

8. The Company will comply with Section 260.140.1 of Title 10 of the California
Code of Regulations with respect to the voting rights of Common Stock and
similar equity securities.

9. The Plan is intended to comply with Section 25102(o) of the California
Corporations Code. Any provision of this Plan which is inconsistent with
Section 25102(o), including without limitation any provision of this Plan that
is more restrictive than would be permitted by Section 25102(o) as amended from
time to time, shall, without further act or amendment by the Board, be reformed
to comply with the provisions of Section 25102(o). If at any time the
Administrator determines that the delivery of Common Stock under the Plan is or
may be unlawful under the laws of any applicable jurisdiction, or federal or
state securities laws, the right to exercise an Award or receive shares of
Common Stock pursuant to an Award shall be suspended until the Administrator
determines that such delivery is lawful. The Company shall have no obligation to
effect any registration or qualification of the Common Stock under federal or
state laws.

 

A - 2



--------------------------------------------------------------------------------

AMENDMENT TO

NETWITNESS CORPORATION

2006 EQUITY INCENTIVE PLAN

December 29, 2010

RECITALS

A. On October 26, 2006, the Board of Directors of Netwitness Corporation, a
Delaware corporation (the “Company”), and the Company’s stockholders adopted the
Netwitness Corporation 2006 Equity Incentive Plan (as amended, the “Plan”).

B. On December 29, 2010, the Board of Directors of the Company adopted the
following amendment to the Plan.

C. On December 29, 2010, the stockholders of the Company approved the following
amendment to the Plan.

AMENDMENT

1. The first sentence of Section 4 of the Plan is hereby amended and restated in
its entirety as follows:

“Shares Available for the Plan; Maximum Awards

Subject to adjustments as provided in Section 7(d) of the Plan, the shares of
Common Stock that may be issued with respect to Awards granted under the Plan
shall not exceed an aggregate of Five Million One Hundred Fourteen Thousand Four
Hundred Eighty-Six (5,114,486) shares of Common Stock.”

2. Except as set forth in this amendment, the Plan shall be unaffected hereby
and shall remain in full force and effect.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to Netwitness
Corporation 2006 Equity Incentive Plan to be executed as of the date first
written above.

 

/s/ Amit Yoran

Amit Yoran Chief Executive Officer

[SIGNATURE PAGE TO AMENDMENT TO NETWITNESS CORPORATION 2006 EQUITY INCENTIVE
PLAN]